      .                    .
~ - . <b    •·   •    --*·                                                                                                                                                     'I
          /I.    A'o 245B (Rev. 021/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                       Page 1. of 1   .I.--


                                                      UNITED STATES DISTRICT COURT
                                                                 SOUTHERN DISTRICT OF CALIFORNIA

                                       United States of America                                         JUDGMENT IN A CRIMINAL CASE
                                                       V.                                               (For Offenses Committed On or After November 1, 1987)


                                        Gabriel Vargas-Alcantar                                         CaseNumber: 3:19-mj-22691

                                                                                                       Brid


                 REGISTRATION NO. 86313298                                                                               [ ~
                 THE DEFENDANT:                                                                                      .    . JUL     OS=~J
                       pleaded guilty to count(s) ....:..l..:o.::.f..:C..:o.::m:::cp..:la=i.::n::_t--------\--:----l~t!l·t-:!;~\!;-
                     [gj                                                                                                            ~"~~~~rl-ir~,O~U'ifAir,TiRNrlct---
                     D was found guilty to count( s)                                                                  SOUTHEAl•I DISTlliCT OF CALbF.PUTY
                       after a plea of not guilty.
                       Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                 Title & Section                    Nature of Offense                                                                    Count Number(s)
                 8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                          1

                     D The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                     D Count(s)
                                     - - - - - - - - - - - - - - - - - - dismissed on the motion of the United States.
                                                             IMPRISONMENT
                        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
                 imprisoned for a term of:

                                               :~ TIME SERVED                                     D _ _ _ _ _ _ _ _ _ days

                      Assessment: $10 WAIVED
                     igj                              0 Fine: WAIVED
                  [gj Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
                  the defendant's possession at the time of arrest upon their deportation or removal.
                  D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


                      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
                 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
                 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
                 United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                    Monday, July 8, 2019
                                                                                                    Date of Imposition of Sentence


                 Received
                                                                                                    HlilA~OCK
                                                                                                    UNITED STATES MAGISTRATE JUDGE



                 Clerk's Office Copy                                                                                                               3:19-mj-22691
